Citation Nr: 0024224	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected lumbosacral strain, currently evaluated as 20 
percent disabling.

2.  Entitlement to a temporary total convalescent rating 
following hospitalization in October 1994 under the 
provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran had active service during the Vietnam Era.

This appeal arises from rating decisions of the Winston-
Salem, North Carolina Regional Office (RO).  In December 
1997, the undersigned presided over a hearing by way of 
videoconferencing technology.  The Board rendered a decision 
in this case in May 1998.  

The Board's decision was appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  The case is again before the 
Board pursuant to a November 1998 order of the Court wherein 
the May 1998 Board decision was vacated.  Both issues on 
appeal were remanded to the Board for readjudication in 
accordance with the instructions contained in the November 
1998 joint motion for remand.  

The case was remanded from the Board to the RO in June 1999 
for additional development of the evidence.


REMAND

It was indicated in the November 1998 joint motion that the 
Board essentially relied on its own unsubstantiated 
interpretation of the evidence regarding the adjudication of 
the instant claim in violation of the holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  On remand, the Board was 
instructed to base its decision on independent medical 
evidence such as a medical opinion on the issue of whether 
the veteran's arthritis was a symptom of his service 
connected lumbosacral strain.

In the Board's June 1999 remand, it was requested that the 
veteran be afforded a VA orthopedic examination to determine 
whether arthritis of the low back was related to the service 
connected lumbosacral strain.  A VA orthopedic examination 
was conducted in March 2000; however, the examination report 
failed to address the issue of the etiology of arthritis of 
the low back.   

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary due to the RO's failure to follow 
the directives contained in the Board's remand decision.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  

In addition to the above, the veteran's representative has 
noted that in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), the Court determined that service connection may be 
awarded for a disability under 38 C.F.R. § 3.310 if an 
existing disability was aggravated by a service connected 
disability.  Thus, the issue of whether arthritis, 
degenerative disc disease or spondylolisthesis of the low 
back has been aggravated by the service connected lumbosacral 
strain must also be considered.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should return the claims 
folder to the VA examiner who conducted 
the March 2000 orthopedic examination.  
(If the VA examiner is no longer 
available or if the examiner is otherwise 
unable to answer the questions below 
without further examination of the 
veteran, then the RO should schedule 
another VA examination).  Based on a 
review of the claims folder, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that arthritis of the low back is 
proximately due to or the result of the 
service connected lumbosacral strain; or 
whether it is at least as likely as not 
that arthritis, degenerative disc disease 
or spondylolisthesis of the low back was 
permanently aggravated (See Allen v. 
Brown, 7 Vet. App. 439 (1995)) by the 
veteran's service connected lumbosacral 
strain.  If the examiner finds that the 
service-connected lumbosacral strain 
aggravated an existing low back 
disability, then the examiner should 
express an opinion as to what level of 
low back disability is attributable to 
such aggravation.  In answering these 
questions, the standard of proof which is 
underlined must be utilized.  All factors 
upon which the medical opinion is based 
must be set forth for the record. 

2.  The RO should review the augmented or 
new examination report to ensure that it 
is adequate for adjudicative purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the physician and 
request that all questions be answered.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims to include consideration 
of the holding in Allen.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




